             Case 7:19-cv-10677-VB Document 40 Filed 01/15/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM LIGUORI, JR., et al.,

                       Plaintiffs,
                                                               No. 7:19-cv-10677-VB
                                                               Hon. Vincent L. Briccetti
        v.
                                                               JURY DEMANDED
 WELLS FARGO BANK, N.A.,

                       Defendant.



                                     JOINT STATUS UPDATE

       Pursuant to the Court’s Order of December 1, 2020 (Dkt. 39), the parties hereby submit

this joint update on the status of class settlement in Hernandez v. Wells Fargo Bank, N.A., No.

3:18-cv-07354-WHA (N.D. Cal.), of which the Liguori plaintiffs are class members. The Liguori

plaintiffs have received their final settlement distributions from Hernandez and released their

claims against Wells Fargo. As for the remaining named plaintiffs, Mr. Aguilar and Ms. Manley,

the parties are now in discussions regarding potential resolution of their claims. The parties

therefore propose that the Court continue to stay this action in accordance with its September 8,

2020 Order (Dkt. 35) until the result of those discussions is known.

Dated: January 15, 2021

                                             /s/ Angela A. Smedley
                                             Angela A. Smedley
                                             asmedley@winston.com
                                             WINSTON & STRAWN LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 294-6700
                                             Fax: (212) 294-4700

                                             Amanda L. Groves (pro hac vice)
                                             agroves@winston.com
Case 7:19-cv-10677-VB Document 40 Filed 01/15/21 Page 2 of 3




                           Kobi Kennedy Brinson (pro hac vice)
                           kbrinson@winston.com
                           WINSTON & STRAWN LLP
                           300 South Tryon Street, 16th Floor
                           Charlotte, NC 28202
                           Tel: (704) 350-7700
                           Fax: (704) 350-7800

                           Counsel for Wells Fargo Bank, N.A.


                           Javier L. Merino
                           Marc E. Dann (pro hac vice anticipated)
                           notices@dannlaw.com
                           THE DANN LAW FIRM CO. LPA
                           372 Kinderkamack Rd., Ste. 5
                           Westwood, NJ 07675
                           Telephone: (216) 373-0539
                           Facsimile: (216) 373-0536

                           Counsel for Plaintiffs William Liguori, Jr.,
                           Tricia Liguori, Jose Aguilar, and Elizabeth Manley




                              2
              Case 7:19-cv-10677-VB Document 40 Filed 01/15/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

           I certify that on January 15, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.


Dated:      January 15, 2021                      /s/ Angela A. Smedley

                                                  Counsel for Wells Fargo Bank, N.A.




                                                   3
